     Case 3:19-cv-01661 Document 1 Filed 12/20/19 Page 1 of 6 PageID #: 1



                           LINITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


LTNITED STATES OF AMERICA,                     )   CIVIL ACTION NO.:
                       Plaintiff               )
                                               )
                                               )   JUDGE
                                               )
136 ROUNDS ASSORTED        AMMUNITION          )   MACISTRATE JUDGE
ASSET ID 19-ATF-034375; WALTHER,               )
COLT GOVERNMENT PISTOL CN-22,                  )
SN: LK007925 ASSET ID 19-ATF-034370;           )
SMITH & WESSON, 617 REVOLVER CAL               )
22, SN: CCY6107 ASSET ID 19-ATF-               )
03437tl' HS PRODUCTS (IM METAL), xDS           )
PISTOL CAL 45, SN: 53156873 ASSET ID           )
19 - ATF -0343't2; SPRINGFIELD ARMORY,         )
GENESEO, IL, 19I1A1 PISTOL CAL45,              )
SN: NM 330896 ASSET ID 19-ATF-034373;          )
REMINGTON ARMS COMPANY, INC.,                  )
l91lRlS PISTOL CAL 45, SN: RHH013316           )
ASSET ID 19-ATF-034374; HS PRODUCTS            )
(IM METAL) XD45 PISTOL CAL 45, SN:             )
IJS74O462 ASSET ID I9-ATF-034376:'             )
CHARTERARMS, BULLDOG,                          )
REVOLVER CAL 44, SN: 64-14149 ASSET            )
ID 1 9-ATF-034377; WEIHRAUCH                   )
HERMANN WINDICATOR REVOLVER                    )
CAL 38, SN: 1562114 ASSET ID I9-ATF-           )
034378; AND HS PRODUCTS (IM METAL)             )
XDS PISTOL CAL 45, SN: 53325762                )
ASSET ID 19.ATF.034379                         )
      and all property traceable thereto'
                     Defendants    ir   rem.



                      VERIFIED C OMPLAIN T FOR FORFEIT URE

      NOW INTO COURT comes the LINITED STATES OF AMERICA (the "Govemment")

by and through the United States Attomey for the Westem District of Louisiana and the
       Case 3:19-cv-01661 Document 1 Filed 12/20/19 Page 2 of 6 PageID #: 2



undersigned Assistant United States Attomey, who brings this Complaint for Forfeiitre in rem for

the reasons set forth hereafter:

                                    JURISDICTION AIID VENUE

        l.       This is an in rem civil forfeiture action brought by the United States of America

pursuant to l8 U.S.C. $ 924(dX1) resulting from the violation of l8 U.S.C. $ 922(g)(9).

        2.       The Court has original jurisdiction over this proceeding pursuant to 28 U.S.C. $

1345 as the United States of America is commencing this action.

        3.       This Court has in rem jurisdiction and venue over this forfeitue action, pursuant to

28 U.S.C. g 1355(bXlXA), as the acts giving rise to the forfeiture occurred in the Westem District

of Louisiana.

        4.       Venue is proper before this Court pursu:urt to 28 U.S.C.            $   1391(b)(2), as a

substantial part of the events or omissions giving rise to the Govemment's claims occurred in the

Westem District of Louisiana.

        5.       Venue is also proper before this Court pursuant to 28 U.S.C. $ 1395(b), as the

defendants iz   rez were found     and seized in the Westem District of Louisiana.

                                        DEFENDANTS IN REM

        6.       The Defendants in rem of this action consists of: (a) 136 ROI-INDS ASSORTED

AMMLTNITION ASSET ID I9-ATF-034375; (b) WALTHER, COLT GOVERNMENT PISTOL

CAL2},SN: LK007925 ASSET ID 19-ATF-034370; (c) SMITH & WESSON,617 REVOLVER

CAL22, SN: CCY6I07 ASSET ID I9-ATF-034371; (d) HS PRODUCTS (IM METAL), XDS

pIsToL cAL 45, SN: 53156873 ASSET ID L9-ATF-034372; (e) SPRINGFIELD ARMORY,

GENESEO,        IL,   l9llAl   PISTOL CAL 45, SN: NM 330896 ASSET            ID   19-ATF-034373; (0

REMINGTON ARMS COMPANY, INC., 19IlRIS PISTOL CAL 45, SN: RHHO13316 ASSET
       Case 3:19-cv-01661 Document 1 Filed 12/20/19 Page 3 of 6 PageID #: 3



ID I9-ATF-034374; (g) HS PRODUCTS 0M METAL) XD45 PISTOL CAL                     45, SN: US740462

ASSET ID I9-ATF-034376; (h) CHARTER ARMS, BULLDOG, REVOLVER CAL,M, SN: 64-

14149 ASSET    ID l9-NF-034377; (i) WEIHRAUCH HERMANN WINDICATOR REVOLVER

CAL 38, SN: 1562114 ASSET ID 19-ATF-034378; and 0) HS PRODUCTS 0M METAL) XDS

PISTOL CAL 45, SN: 53325762 ASSET ID I9-ATF-034379 (collectively referred to as the

"Defendant Property").

       7.     The Defendant Property remains in the custody ofthe Bureau    ofAlcohol, Tobacco,

Firearms and Explosives (the "ATF").

                                            FACTS

       8.     On July 24,2019, the Lincoln Parish Sheriffs Office ("LPSO") was dispatched to

124 Rough Edge Road, Ruston, Louisiana 71270, in response to a call from Michael McGee

regarding threats of violence being made by his brother Joseph Pitarro ('Pitano") against Jerrell

Hanson ("Hanson") and threats ofsuicide by Pitano.

       9.      LPSO Deputies made contact with Pitano and transported him to the Northem

Louisiana Medical Center ('NLMC") for evaluation.

       10.     On July 25,2019, Hanson contacted the LPSO regarding a handgun that was in

plain sight inside of Pitarro's vehicle that was left at Hanson's residence after Pitarro was

uansported to NLMC the prior day.

       ll.     The LPSO obtained and executed a search warrant for the vehicle to obtain the

handgun and any other firearms in the vehicle for safekeeping.

        12.    The Defendant Property was seized by the LPSo when          it   was discovered in

Pitano's vehicle on JulY 25, 2019.
      Case 3:19-cv-01661 Document 1 Filed 12/20/19 Page 4 of 6 PageID #: 4



       13.      The LPSO contacted the ATF and ATF agents performed a criminal background

check on Pitano. The background check revealed that Pitarro has a 2013 misdemeanor domestic

violence conviction in Ouachita Parish, Louisiana. The ATF adopted the seizure of the Defendant

Property on August 23, 2019.

       14.      On September 4,2019, the ATF sent Notice of Seizure of Property and Initiation

of Administrative Forfeirure Proceedings as required by l8 U.S.C. $ 983(aXlXA) to the known

interested party: Joseph Pitarro, 103 Parkwood Drive, West Monroe, Louisiana 71291.

       15.      Pitarro filed a claim of ownership to the Defendant Property on September 23,

2019. The time has expired for any other person to file a claim to the Defendant Property under      l8

U.S.C. $ 983(a)(2)(A)-(E), and no person other than Pitarro has filed a claim to the Defendant

Property as required by law in the adminisnative forfeiture proceeding.

                                VIOLATIO N OF l8 U.S.C. Q 922/€t9l

        16.     Pursuant   to   18 U.S.C. $ 922(gX9),   it is unla*firl for   any person who has been

convicted in any court of a misdemeanor crime of domestic violence to possess in or affecting

corlmerce, or to receive, any firearm or ammunition which has been shipped or transported in

interstate or foreign commerce.

       l7   .   A "misdemeanor crime of domestic violence" is defined            as an offense that is a

misdemeanor under Federal, State or Tribal law and has as an element, 'lhe use or attempted use

of physical force, or the threatened use of a deadly weapon, committed by a current or former

spouse, parent,   or guardian of the victim, by a person with whom the victim shares a child in

common, by a person who is cohabitating with the victim as a spouse, palent or guardian or by a

person similarly situated to a spouse, parent, or guardian of the   victim." l8 U.S.C. $ 921(33XA)
       Case 3:19-cv-01661 Document 1 Filed 12/20/19 Page 5 of 6 PageID #: 5



                                     CLAIM FO R RELIEF

       18.     Based upon the foregoing facts and the applicable law, the Defendant Property is

forfeitable to the Unired States pursuant to 18 U.S.C. $ 924(dxl), as property involved in or used

in a knowing violation of 18 U.S.C. $ 922(d(9).

        lg.    This action is required to be brought in the United States District Court pursuant to

18 U.S.C. $ 983(a)(3XA), because Pitarro filed a claim          of ownership in the administrative

forfeiture proceeding.

                                 CONCLUSION AI{D RELIEF

       Plaintiff, the United States of America, requests that   a warrant be issued   for the arrest and

seizure of the Defendant Property; that due notice be given to all interested persons to appear and

show cause why the forfeiture should not be decreed; that judgment be entered declaring the

Defendant Property be condemned and forfeited to the United States for disposition according to

law; and that the United States be granted such other further relief as this Court may deem just and

proper, together with the costs and disbursements ofthis action.

                                                      Respectfu lly submitted,

                                                     DAVID C. JOSEPH
                                                     United States Attomey


                                                     s/ Jerrv Edvards
Dated:   Decemb er   ?0,2019                          JERRYEDWARDS
                                                      Assistant united states Attomey
                                                      300 Fannin St., Suite 3201
                                                      Shreveport, Louisiana 7l l0l
                                                      (318) 676-3600
                                                      (Louisiana Bar N o. 30242)
   Case 3:19-cv-01661 Document 1 Filed 12/20/19 Page 6 of 6 PageID #: 6




                                         VERIFICATION

       I, Charles P. Donohoe, state   tlat I am   a Special Agent in the Bureau of Alcohol, Tobacco,


Firearms and Explosives     ('ATF") h   Shreveport, Louisiana. I have read the foregoing Complaint

for Forfeiture and declare under penalty of perjury that the facts contained therein are tnre and

correct baSed upon knowtedge possessed by me or upon information received from other law

enforc€ment agents.




                                                        Charles P. Donohoe, Special Agent

Dated: December       l(   ,2019
                                    Case 3:19-cv-01661 Document 1-1 Filed 12/20/19 Page 1 of 1 PageID #: 7
rs44           (Rev.o2rre)                                                                         clv[ covER SIIEET
oioviJed b,r local rules             ofcou(. This                form, appror ed bv rhe Judrc lal Confererre of th: lJ nrted States rn September 1974. is required for the tAe of the Clerk of Coun lbr the
;iffi;;i'i;A;tdi..r,itto.t                               t   strea ii:rt wsratrctLoxs ttv         tir:sr PtGt oF rtts ! trRM )

I. (a) PLAINTIFFS                                                                                                                               r &r{"EJXPstl$Ttt"d Ammunition, walther colt covernment Pistol

The Llnited States of America                                                                                                                   Cal 22; Smith & Wesson, 617 Revolver Cal22i el al

      (b)        County of Residence             ofFirt         Listed    Plaintiff                                                               Count\ of Residence of Firsr               L isted Defendant
                                                                                                                                                                                      (N(IS SIN            FT ('ASES   OIILL
                                                                                                                                                  IiOTE:          IN LAND CONDEloiAnoN CASES. USE rHE LOCATION OF
                                                                                                                                                                  THE TRACT OF LAND INVOLVED,


      {cl        Anome\s        r,,u 1,-. .lJJ.e*                onJ   t?1..h . \udnetr                                                              Attome-vs a{/l(,,x a)
Jeirli' Edwards, Assistant United Statbs Attorney
300 Fannin Street, Suite 3201, Shreveport, LA 71'101
318-67G3614

ll.       BASIS OF JURISDICTION,t't""-, .\" ntnt it,,\tr t)                                                                   IIl.       CITIZENSHIP OF PRINCIPAL PARTIES ct".. ", ".r- no* Bo{or Ptontf
                                                                                                                                           (1..'t Ditc^itt aoks O,rly       ond ON 86 to. Delen laau
d     t        u.s.   co.**r                                 3    F.d€r.t Qu.stim                                                                                               I'TF Df,F                                                PIT                       DEF
                  Phinriff                                          lIl.S. Goremnedt Not o PorD')                                    Carizr. of      ftis   St   te             Cl 3l                lncorpodcd or PriftiPal       Ptace A4                        Cl 1
                                                                                                                                                                                                       of BLiims L This Stde


J2             U.S.   corrme                                                                                                         Citiz.tr ofAnoter           stat           a2          a2       h.orpot8rd adPriftry.I Plt.                        O5 Js
                                                                     l\.lt.ote <ihz6hrp      of   l'o tesnlEhlll)                                                                                      ofBusin is ln Anolhd Slllc

                                                                                                                                     Citiz.n or Subrer           ofa            .,3         al i     Fotign   Nation                                    .l5        06

lV. NATURE                       OF SUl'l           lPla.e       on .\.      D   (kc Bor                                                                                                    Click here fo.: Nature ofS
                                                                                                                                         FORTEITTA!/PETiALTY                                 L{\KRUPNCY                 I

                                                         Pf,I'SONAL INJIiRY                       PELSONAL IIiJURY                   J   625 Dnrg Rer.led            S.ia..       al   {22   Aplel    28 USC I58            a    375 Eds.    Claim Act
O     120      MeiF                                 O    310 Airplar|e                      I     365    P.rloid LjuJ -                         of   ProBt\ 2l        USC 881     f, 48      wnh&.wal                       3    376 Qui    Td  (3 I USC

d     130      MillaAct                             O    315 AlrplaIc Prodwt                             P.oduo Liabiliy             domot*'                                                 28 USC 157                                 3729(!)
O     140      Neronable     Ins'n xirl                          Liabiliry                  .l367Hcalthcard                                                                                                                 t    .{00   Sla. Reapponjdnrm
d     150      Reovsy ofoverpa)ncnt O                    320 Alsauh. Libel          &                 Ptfimaceutical                                                             L-TE5FEm'T'ems                             5    410 Andtrust

               & Enfscd.nt of Judgflcnt                                                               Pcmn l Iniury                                                               O    820   C   naighl3                    O    410    Bdls   ard   Bufiins
O l5l          Mcdiere Acr                          O    330     f.d.ml Employ6_                      Nu.r Liability                                                              5    830 Pat                              I    450 Commfte

5     |   52   RM!'6y      of   D.fedtd                          Lubiliry                   tr    368 Asb.!.os PeM@l                                                              J    E35 Parai - AbbEriatcd               I    450 D€ponltid
                                                    tr   34O     Vario.                                  lnJuD Produ.r                                                                       No     Drug Application        I    4?0 R clec.r ldlE@d.rd
               (Erclu.bs   V.t6dl.)                 3    3a5     Udtle ProdNt                      LiabiliO                                                                       O    E4o   Tr.d.na*                                   Corrll$   Orsaianm
O     IJ3 R@Y6y of O!'ctp.Fnent                            Liability                          Pf,RSONAL PROPERTT                                                                       SITITI SF'I II ITY                   O    .180   Consmler Crcdir
          of v.teEr's Ba.fits                       al 3i0 NIod Vehicl.                      O 370 Odrcr rmud                        5    710 Fair    L.bd stddads                J    86r HIA(t395f0                       al   .lE5 Tclcphoe C@s@er

O     160 Sto.kholdeB Suils                         3 355 Motor V.hicle                      O    371 Truth in LcdinS                                                             3    862   Black Lurg(923)                            Roicdion Acr
O     190      Olhsconn_et                                       tuucl       Li.bility       O    3E0 Olh.r P.,wal                   D    ?20 Labor,^rlaEadent                    O    E63   DIWC/DIWW (405(8))             O    490 C.bl€/Sai TV

d l9J Colt-ad PrcdEt                Lirbility       n    160 Ofie, Pcrsonal                              PloFny Duaae                                                             al   E64   SSID Tille \-!v'l              n    850 S€.uritr.Vconunoditic,

5 l%rtucnis.                                                     Inj-:-                      I    3E5 ProFny    Dmree                O    740   tuilw, t bd           Acr         al   865   RSI (t05(g))                               Exchrnge
                                                    !    162     Poslal lniry        -                   Prodd Liabni!               O    75   I Fnnib      nd Mdic.l                                                       a    E9O    OdE Stnuay A6ons
                                                                 l,.Iediel   Nhbaic.                                                                                                                                        f,   E9l    A!rt'rlt!"]     Acts
                     ITY                                     CI}'IL RICIITS                      PRISO\[R PETITIO\S                  O    790   OdE L.bq UnSerion                      Ff,Df,R{L TAXSUTS                    I    E93    Enliotlttmral MdtFs
C 2l0 Ldrd Co.ldetmtion                             fl   440 o|hc! Civil tusbts                                                      O    791 EntPlo)e RetirqEnr                  O 870laxes (U.S Plandff                   I    E9t    Frc.d6     of   Itrf6ntroo
O   220 FoBlosrne                                   D    441     Votng                       O    463    Alio
                                                                                                          Detainee                              lncon. Se.lnty Acr
O   230        Rd L€e & Ej.drn             nt       O .142 EmDloym.                          O    510 Monons lo va.ate                                                            O    87   I IRS-Third Pany                J    8% Attitrntion
O   240 Tcrs to   d     k                           O aa3 Hou.iq/                                                                                                                            26 USC 7609                    O    899    Adni      sEatre Peedurc
O   245 Ton Itod$               Lifility                         A@mn€d.tios            D         530    Go.'"i                                                                                                                         AcrR.\i* q Aplal of
               A[ OdE Ral ProFny                    O            A[lcr. wTDis.biliti6 - D         535    D..dr P.',lty                           I}LV IGR.!.TIO\                                                                        A8c*r- Decisim
O     29'0                                               1-{5
                                                                                                  Oitcc                              3    162   Nalusliziim Appliei@                                                        J    950 Connitudon          ril) of
                                                    O    4,16    ArIr. s/Di$bilines - 3           5.10   MsriaE     & Othn           f    {6J Ortt6lrnmier.non
                                                                 Oficr                       O    550 Civil     Ridls
                                                    D    446 Educ..ior                       O    J55 Prien Cadition
                                                                                             al   5&0    Civil Delatue -



V. ORIGIN at .".t                          "\'. d   t)nE Rox       t),tt)
Xt orie;*t l2                                   Removed liom                        3 3     Remaided        from .l4                 Reinslated or               f    5 Transferred     ftom l6               Mulndi$rict                  f 8 Multrdistrict
   Prdeeding                                    Sta.e Coun                                  Appellate       Coun                     Reopened                            Another District                     Lirisarion -
                                                                                                                                                                                                              Tra;srer
                                                                                                                                                                                                                                                   Liligation -
                                                                                                                                                                                                                                                  Direct File
                                                             Crre the U          S Civil Slatute under $hicht-'ou          are   filrng   fr,    ro. citejurisdictioddl ltatstd unl6s divBitrl
                                                             '18 USC 924; 18 USC 983
VI.            CAL]SE OF ACTION                              Br;ef descnDnon oicause
                                                             civil Forfeiture
\.II.           REQLf,STED                  I\               D      cHEcK IF THrs IS A cL{ss ACTIO\                                       DE}f{\D            S                                     CHECK YES onlr- iidemanded in complainr:

                CO}IPL.{I\T:                                        TJNDER RULE 23, F,R,CV P,                                                                                                      JL'RY   DEMA:{D: I Yes                             XNo
\.III.            REL,{TED CASE(S)
                 IF    A\\'                                                                  J   UDCE                                                                                  DOCKET NUMBER


                      7-7-7rq
DATE                                                                                                     }.ATU      OF ATTOR\




      RECEIPT=                                  A\IOL'\T                                                                IfP                                                                                   \I-\G JLDGE
